187 Ga. App. 562 (1988)
370 S.E.2d 812
CAMERON
v.
THE STATE.
76559.
Court of Appeals of Georgia.
Decided June 15, 1988.
John B. Adams, for appellant.
Harry D. Dixon, Jr., District Attorney, Margaret M. Edwards, Assistant District Attorney, for appellee.
CARLEY, Judge.
Appellant was tried before a jury and convicted of armed robbery and aggravated assault upon a peace officer. Appellant appeals from the judgments of conviction and sentences entered by the trial court on the jury's verdicts.
1. The trial court's admission into evidence of certain of appellant's in-custody statements is enumerated as error. Before allowing appellant's in-custody statements into evidence, the trial court conducted a Jackson-Denno hearing and concluded that those statements had been voluntarily made and were, therefore, admissible. "Factual and credibility determinations of voluntariness made at a Jackson-Denno hearing must be accepted by appellate courts unless clearly erroneous. [Cit.]" Mungin v. State, 183 Ga. App. 290, 291 (1) (358 SE2d 673) (1987). Our review of the transcript of the Jackson-Denno hearing reveals that, in the light of the totality of the surrounding circumstances, the trial court's finding as to the voluntariness of appellant's in-custody statements was not clearly erroneous. Accordingly, this enumeration is without merit.
2. Appellant enumerates as error the trial court's failure to charge on the crime of simple battery as a lesser included offense of the alleged aggravated assault. The evidence adduced at trial showed that the victim of the assault had been stabbed with a knife and was then hit repeatedly on the head with a pistol. "[T]he offense of simple battery is not reasonably raised by [this] evidence, [and] it is not in issue so as to require instructions. [Cit.]" Guthrie v. State, 147 Ga. App. 351, 353 (2) (248 SE2d 714) (1978). See also Davis v. State, 135 Ga. App. 584, 588 (6) (218 SE2d 297) (1975).
3. Appellant enumerates the general grounds. Our review of the entire record reveals that, from the evidence which was produced at trial, a rational prior of fact could reasonably have found appellant guilty beyond a reasonable doubt of the crimes of which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. Deen, P. J., and Sognier, J., concur.